Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 1 of 6 PageID #: 34




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS



MICHAEL ANTHONY VICTORIA,                        §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-470
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Respondent.                      §

                          MEMORANDUM OPINION AND ORDER

         Movant, Michael Anthony Victoria, a prisoner currently confined at FCC Terre Haute,

proceeding pro se, filed this motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255.

                       FACTUAL & PROCEDURAL BACKGROUND

         On July 6, 2017, a Federal Grand Jury for the Eastern District of Texas, Beaumont

Division, returned a two-count Indictment against movant, charging the following:

         Count 1 - Felon in Possession of a Firearm on or about December 10, 2016, in
         violation of 18 U.S.C. § 922(g)(1).

         Count 2 - Felon in Possession of Ammunition on or about December 10, 2016, in
         violation of 18 U.S.C. § 922(g)(1).

United States v. Victoria, 1:17-CR-91, PSR, pg. 3 (docket entry no. 42).

         Movant entered a guilty plea before United States Magistrate Judge Zack Hawthorn on

November 9, 2017. Pursuant to a written, non-binding Plea Agreement, movant pleaded guilty

to Count 1 of the Indictment. The parties agreed to the following factors that would affect his

sentence:
Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 2 of 6 PageID #: 35




       •      As the defendant is subject to an enhanced sentence under the provisions of
              18 U.S.C. § 924(e), the guidelines applicable for an Armed Career
              Offender, pursuant to USSG § 4B1.4(a) and (b), apply.

       •      The offense level applicable for the defendant, pursuant to USSG
              § 4B1.4(b)(3)(B) is 33.

       •      A reduction of three levels for acceptance of responsibility under USSG
              § 3E1.1 applies; however, this stipulation is subject to recommendation of
              the United States Probation Office. If circumstances indicating that the
              defendant has not accepted responsibility become known after the execution
              of this agreement, this stipulation is void and the defendant may object to
              the failure of the presentence report to recommend the reduction.

       •      Other specific offense characteristics or guideline adjustments may apply.

       •      The defendant agrees to forfeit one Smith and Wesson, Model SW40VE,
              .40 caliber semi-automatic handgun, bearing serial number DV21943 and
              13 rounds of CCI Brand, .40 caliber ammunition.

Id., pg. 3. After accepting the findings of fact and recommendations made by the Magistrate

Judge, the District Court deferred acceptance of the Plea Agreement until a review of the

Presentence Report. Id.

       The Final Presentence Investigation Report was filed on March 7, 2018. Id. (docket entry

no. 42). The Sentencing Hearing was held on March 21, 2018. Id. (docket entry no. 44). The

District Court ultimately sentenced movant to a term of 210 months of imprisonment on Count

One, to be followed by 5 years’ supervised release, and a $100 special assessment. Id. Count

Two was dismissed on the Government’s motion. Id. The Judgment was entered on the same

day. Id. (docket entry no. 45).

       Movant did not file a Notice of Appeal. Movant filed the above-referenced motion to

vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255 on October 4, 2019.




                                               2
Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 3 of 6 PageID #: 36




                                THE MOTION & RESPONSE

       Movant alleges four points of error:

       1.      His counsel was ineffective as he was not present during the pre-sentencing
               report interview. Movant states he had a right to have counsel present
               during the interview and had a right to request his presence at that
               interview.

       2.      Movant contends he was not a felon in possession of a firearm as the
               robbery charge was dismissed by the state. Movant states he did not
               commit a crime of violence and there was no basis for this adjustment in the
               PSR.

       3.      Movant also alleges the PSR failed to recognize the stipulation between
               himself and the Government found in Paragraph 5, page 3 of the Plea
               Agreement. Movant states the plea agreement was contractual in nature and
               such a promise should have been fulfilled.

       4.      Movant states the § 922(g) “charge” was not in connection with a crime of
               violence and denies being sentenced with a crime of violence. Petitioner
               states he has one violent prior conviction “by law.”

       The Government was ordered to Answer on October 7, 2019 (docket entry no. 2) and filed

a Motion to Dismiss on November 26, 2019 (docket entry no. 4). The Government argues the

motion to vacate, set aside, or correct sentence is barred by the statute of limitations or,

alternatively, is without merit (docket entry no. 4).

                                           ANALYSIS

       Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

See 28 U.S.C. § 2255(f). The limitations period runs from the latest of four dates:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;



                                                 3
Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 4 of 6 PageID #: 37




        (3) the date on which the right asserted as initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or

        (4) The date on which the facts supporting the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

        In this case, movant’s conviction became final on April 4, 2018. See United States v.

Plascencia, 537 F.3d 385, 387 (5th Cir. 2008) (concluding that a federal defendant’s “conviction

became final when the time expired to file a timely notice of appeal on direct review”); see also

FED. R. APP. P. 4(b)(1)(A) (“In a criminal case, a defendant’s notice of appeal must be filed in

the district court within 14 days after the later of . . . the entry of either the judgment or the order

being appealed; or . . . (ii) the filing of the government’s notice of appeal.”). Movant then had

one year from that date to file his § 2255 motion, making his § 2255 motion due April 3, 2019.

Movant, however, did not file his § 2255 motion until October 4, 2019, approximately six months

too late. Additionally, movant does not raise any argument that there was an impediment to his

filing under § 2255(f)(2) nor does he assert a new right recognized by the Supreme Court or that

there are newly discovered facts under § 2255(f)(3) & (4).

        “[T]he statute of limitations in § 2255 may be equitably tolled in ‘rare and exceptional

circumstances.’” United States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000). “The doctrine

of equitable tolling preserves a [party’s] claims when strict application of the statute of limitations

would be inequitable.” Davis v. Johnson, 158 F.3d 806, 810 (5th Cir. 1998) (quoting Lambert

v. United States, 44 F.3d 296, 298 (5th Cir. 1195)). It “applies principally where [one party] is

actively misled by the [other party] about the cause of action or is prevented in some extraordinary



                                                   4
Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 5 of 6 PageID #: 38




way from asserting his rights.” See Coleman v. Johnson, 84 F.3d 398, 402 (5th Cir. 1999)

(quoting Rashidi v. American President Lines, 96 F.3d 124, 128 (5th Cir. 1996)). The Supreme

Court has stated that a habeas petitioner is entitled to equitable tolling only if he shows that: (1)

he has been pursing his rights diligently and (2) some extraordinary circumstance prevented a

timely filing. Holland v. Florida, 560 U.S. 631, 648 (2010) (citing Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005)). “[E]quity is not intended for those who sleep on their rights.” Fisher v.

Johnson, 174 F.3d 710, 715 (5th Cir. 1999) (quoting Covey v. Arkansas River Co., 865 F.2d 660,

662 (5th Cir. 1989)). Movant bears the burden to show entitlement to equitable tolling. Phillips

v. Donnelly, 223 F.3d 797, 797 (5th Cir. 2000) (per curiam). Courts must examine each case in

order to determine if there are sufficient exceptional circumstances that warrant equitable tolling.

Fisher, 174 F.3d at 713.

       Movant does not assert a basis for equitable tolling. When asked about the timeliness of

his motion, movant merely talked about how he had changed, his desire to be granted another

chance, and that he had received no help from anyone within USP Beaumont in preparing his

§ 2255 motion. Movant has not demonstrated that he diligently pursued his rights or that

extraordinary circumstances prevented him from filing this § 2255 motion so as to warrant

equitable tolling.

                            CERTIFICATE OF APPEALABILITY

       Furthermore, the court is of the opinion movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the movant to make a substantial showing of the denial


                                                 5
Case 1:19-cv-00470-MAC-ZJH Document 9 Filed 09/08/20 Page 6 of 6 PageID #: 39




of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde

v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the movant need

not establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of the movant, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       In this case, movant has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the movant has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.

                                              ORDER

       For the foregoing reasons, this motion to vacate, set aside or correct sentenced filed

pursuant to 28 U.S.C. § 2255 is DENIED as barred by the applicable statute of limitations. A

certificate of appealability will not be issued.


        SIGNED at Beaumont, Texas, this 8th day of September, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE


                                                   6
